Citation Nr: 0523815	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral chronic 
deep vein thrombosis, claimed as phlebitis and varicose 
veins.

2.  Entitlement to service connection for arthritis of the 
left foot due to frostbite injury.

3.  Entitlement to service connection for arthritis of the 
right foot due to frostbite injury.

4.  Entitlement to service connection for arthritis of the 
left ankle due to frostbite injury to the left foot.

5.  Entitlement to service connection for arthritis of the 
right ankle due to frostbite injury to the right foot.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

In November 2002, the RO granted service connection for 
residuals of frostbite injuries to the feet, including 
peripheral neuropathy of the legs, but denied service 
connection for arthritis of the ankles due to frostbite 
injury.  In September 2003, the RO denied service connection 
for bilateral chronic deep vein thrombosis, claimed as 
phlebitis and varicose veins; denied service connection for 
arthritis of the feet secondary to frostbite injury; and 
"reopened" and denied claims for service connection for 
arthritis of the ankles.  The veteran has perfected an appeal 
to the Board of Veterans' Appeals (Board) with respect to 
each of the RO's denials of service connection.

The veteran's notice of disagreement (NOD) filed in September 
2003 indicated, among other things, that he wished to pursue 
an appeal with respect to service connection for arthritis of 
his ankles.  This NOD was received within one year of the 
notices of both the RO's November 2002 decision and its 
September 2003 decision.  It does not specify which decision 
the veteran wished to appeal, but it can reasonably be 
construed as an expression of disagreement with that portion 
of the November 2002 decision that first denied his ankle 
claims.  Accordingly, and because a statement of the case 
(SOC) addressing those claims was issued in January 2004, and 
an appropriate substantive appeal was thereafter received 
within 60 days, the ankle claims will be reviewed as original 
claims-on appeal from the RO's November 2002 decision-
rather than as claims to reopen.  See, e.g., 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).

In April 2003, the veteran submitted a statement in which he 
alleged that he had a variety of other conditions that could 
be attributed to frostbite injury in service, either on a 
direct or secondary basis; namely, an inguinal hernia, 
hypertension, insomnia, and depression.  It is not entirely 
clear from the veteran's statement whether he seeks to 
establish service connection for these conditions.  This 
matter is referred to the RO for appropriate action.

For the reasons stated, this appeal is being REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2004).

In the present case, the record shows that the veteran was 
examined for VA compensation purposes in August 2003.  At 
that time, he reported that he had been unemployed since 2001 
and that he was in receipt of disability benefits from the 
Social Security Administration (SSA).  As it appears from the 
available evidence that the conditions affecting the veteran 
around the time of his retirement included deep vein 
thrombosis and difficulties with his feet and ankles, there 
is a likelihood that records in SSA's possession contain 
information relevant to the claims here on appeal.  
Accordingly, and because it does not appear from the claims 
file that the RO has made any attempt to obtain records from 
the SSA, a remand is required.  38 C.F.R. § 19.9 (2004).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(the possibility that SSA records could contain relevant 
evidence, including medical opinions as to the etiology of a 
claimed condition, cannot be foreclosed absent a review of 
those records).

The veteran has stated that he receives relevant treatment at 
the VA Medical Center (VAMC) in San Juan approximately every 
three months.  Currently, the most recent treatment reports 
of record from that facility are dated in June 2003.  On 
remand, efforts should be undertaken to obtain any records of 
relevant treatment the veteran has received since June 1, 
2003, in order to ensure that his claims are adjudicated on 
as complete a record as possible.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain a complete copy of all records 
pertaining to the veteran's award of SSA 
disability benefits, to include any medical 
records considered in making that award.  
The materials obtained should be associated 
with the claims file.

2.  Obtain copies of any records reflecting 
treatment the veteran has received at the 
VAMC in San Juan for venous difficulties and 
difficulties with his feet and ankles since 
June 1, 2003.  The materials obtained should 
be associated with the claims file.

3.  Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit sought 
remains denied, issue a supplemental SOC 
(SSOC) to the veteran.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


